IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31326
                         Summary Calendar



JAYSUKH ZALAWADIA,

                                         Plaintiff-Appellant,

versus

JOHN ASHCROFT; DORIS MEISSNER; LYNNE UNDERDOWN; IMMIGRATION AND
NATURALIZATION SERVICE; U.S. DEPARTMENT OF JUSTICE,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1837
                       --------------------
                          October 5, 2001

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The district court’s judgment of November 10, 1999,

dismissing Zalawadia’s application for a writ of habeas corpus

under 28 U.S.C. § 2241 for lack of jurisdiction is VACATED.     The

case is REMANDED to the district court for further consideration

consistent with INS v. St. Cyr, 121 S. Ct. 2271, 2278-87 (2001).

     VACATED and REMANDED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.